DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. Claims 16, 18, 20, and 24 were amended. Claim 40 was canceled. 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-27 in the reply filed on 3/3/2020 is acknowledged.
Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2020.

Claim Interpretation
Claim limitation “drying device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (Pg. 18, lines 24-30). See MPEP 2181(II)(A).

	
Claim limitation “surface treating device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “surface treating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover “sprayers” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 33, lines 22-28; Drawings, Fig. 2).

Claim limitation “degreasing device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover “sprayers” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 33, lines 10-16; Drawings, Fig. 2).

Claim limitation “separating device” in claims 16, 21, and 24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “separating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16, 21, and 24 has/have been interpreted to cover “an arm” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec. Pg. 35, lines 11-19; Pg. 36, lines 8-12, Drawings, Figure 4).
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim limitation “stripping device” in claim 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stripping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (Spec., Pg. 36, lines 23-28). See MPEP 2181(II)(A).


Claim Rejections - 35 USC § 112
The previous rejections under 35 U.S.C. 112(b) are withdrawn since claims 16, 18, and 20 were amended and claim 40 was canceled.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 24 recites “a separating device” in line 2. This claim is considered indefinite since it is unclear whether “separating device” refers to the “separating device” in claims 16 and 21, or a different separating device. The limitation will be interpreted as “the separating device” for consistency and clarity.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites “wherein the conveying device and the hot-dip galvanizing device are configured such that the component attached on the at least one goods carrier is guided in the separated and singled out state through the galvanizing bath”. 
This limitation is considered to contain subject matter not support in Applicant’s specification since Applicant’s specification discloses that the separating means/device 32 guides the components through the galvanizing bath (Spec., Pg. 35, lines 21-26). The conveying device corresponds to the rail guide 4 and goods carrier (Spec., Pg. 37, lines 1-9; Pg. 37, lines 20-28). The components 2 are removed from the conveying device and goods carrier prior to the galvanizing device 25 (Spec., Pg. 35, lines 21-26; Pg. 37, lines 14-18; Drawings, Figs. 2-4).
The limitation will be interpreted as “wherein the separating device and the hot-dip galvanizing device are configured such that the component attached on the separating device 

Claim 23 recites “wherein the conveying device is configured such that all components are guided in an identical way through the galvanizing bath”. 
Similarly, this limitation is considered to contain subject matter not support in Applicant’s specification since Applicant’s specification discloses that the separating means/device 32 guides the components through the galvanizing bath (Spec., Pg. 35, lines 21-26). The conveying device corresponds to the rail guide 4 and good carrier (Spec., Pg. 37, lines 1-9; Pg. 37, lines 20-28). The components 2 are removed from the 
The limitation will be interpreted as “wherein the separating device is configured such that all components are guided in an identical way through the galvanizing bath” in accordance with Applicant’s specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 (and claim 24 as being dependent on claim 21) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites “wherein a separating device is provided, which separating device is configured for the supplying, immersing and emersing of a component, which has been separated and singled out from the at least one goods carrier, into and from the galvanizing bath of the hot-dip galvanizing device”. 
This limitation fails to further limit the subject matter of claim 16 upon which it depends, since claim 16 recites the identical limitations.
However, please note that claims 23 and 24 have substantially identical language.
	

Claim Rejections - 35 USC § 103
Claims 16, 20, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (USP 3639142, already of record) in view of Turner (USP 5145531), Buschor (USP 4448820), and Anderson (USP 2856895).

The limitation “at least one goods carrier is configured for receiving and for transporting at least one separated and singled out component” has been interpreted in view of Applicant’s specification to refer to an intended use of the goods carrier by an operator (Spec., Pg. 30, lines 24-28 through Pg. 31, lines 1-3). Applicant’s specification discloses that the components are spaced apart at the discretion of the operator.

Regarding claims 16, 21, 22, 23, and 24, Maxwell teaches a system for hot-dip galvanization of components (see Abstract). Maxwell teaches the system comprises:
a conveying device 11 with a plurality of rollers 13 (goods carriers) for conveying components (15) (col. 1, lines 44-49; see for example Fig. 1). Maxwell further teaches that the arrangement of the components placed on the conveying device 11 is at the discretion of the operator (col. 1, lines 44-49). Thus, the conveying device 11 is capable 

Maxwell further teaches a galvanizing pot 39 (hot-dip galvanizing device) for hot-dip galvanizing the components, the pot 39 (hot-dip galvanizing device) comprising a bath capable of containing a zinc/aluminum alloy liquid melt (col. 2, lines 1-69; see for example Figs. 1 and 2). 

Maxwell further teaches a flux spray 27 (flux application device) for applying a flux to the surface of the components, wherein the flux spray 27 (flux application device) comprises a spraying device for a spray application of the flux to the surface of the components (col. 1, lines 66-73; see for example Fig. 1). Maxwell further teaches that the flux is sprayed onto each component in all directions (col. 1, lines 66-73). Maxwell further teaches plural sprays (col. 4, lines 27-28) which corresponds to a plurality of spraying heads. Maxwell is further concerned with thoroughly coating all surfaces of the components (col. 1, lines 66-73).




However, Turner teaches a flux application device comprising a plurality of spray heads 14 (col. 4, lines 51-65; see for example Fig. 3), and a recycling device that corresponds to the combination of drain 22, drain line 23, flux container 20, and source of air (col. 3, lines 54-69 through col. 4, lines 1-4). The recycling device “processes” the returned flux since the source of air “re-atomizes” the returned flux after it is returned to container 20 (col. 3, lines 54-69). Turner further teaches that the recycling device permits excess flux to be returned for further use (col. 4, lines 1-4; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a recycling device with the plurality of spray heads in the apparatus of Maxwell, as taught by Turner, for the benefit of permitting excess flux to be returned for further use.

As mentioned above, Maxwell teaches a conveying device 11 with a plurality of rollers 13 (goods carriers) for conveying components (15) (col. 1, lines 44-49; see for example Fig. 1).
Turner further teaches adjusting the location of nozzles based on the size of the object to be coated (col. 4, lines 51-65).
Neither Maxwell, nor Turner, explicitly a control device coupled to the spraying device for an automated spray application of the flux, wherein the control device is configured for the automated control of the spray application, the spray application 
However, Buschor teaches a control circuit 20 (control device) coupled to a sprayer 35 (spraying device) for an automated spray application (col. 3, lines 66-69 through col. 4, lines 1-2; see for example Fig. 1), wherein the circuit 20 (control device) is configured for the automated control of the spray application, the spray application being adapted to each article 8 (component) as a function of the type of article 8 (component) and the amount (thickness) of the spray application on the article 8 (component) (col. 4, lines 40-66). Buschor further teaches that the automated spray application may be used with any conventional conveyor structure (col. 3, lines 42-43). Buschor further teaches that the automated spray application offers the advantage of accurately synchronized movement between the sprayer and the conveyed article and preventing non-coated areas of the article (col. 1, lines 46-49; col. 2, lines 11-14). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a control device coupled to the spraying device for an automated spray application of the flux with the apparatus of Maxwell, the spray application being adapted to each component as a function of the type of the component and the thickness of the spray application on the component, as taught by Buschor, for the benefit of accurately synchronizing movement between the sprayer and the conveyed article and preventing non-coated component.


Maxwell does not explicitly teach a separating device for an automated supplying, immersing and emersing of a single component, separated and singled out from good carriers, into and from the galvanizing bath, such that the components are guided through the galvanizing bath in the separated and singled out state and in an identical way.
However, Anderson teaches the combination of a hook 32 and starwheel 18 which corresponds to a separating device for an automated supplying, immersing and emersing of a single component (P), separated and singled out from a conveyor 12 (good carriers), into and from the galvanizing bath 4, such that the components P are guided through the galvanizing bath 4 in an identical way in the separated and singled out state by the starwheel 18 (col. 4, lines 28-72; see for example Figs. 3 and 4), for the benefit of minimizing splashing of the bath (col. 1, lines 24-28). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine to replace the conveyor 33/arrangement 41 in Maxwell with the separating device taught by Anderson, for the benefit of minimizing splashing of the bath.

Regarding claim 20, Maxwell further teaches a drying device (29) downstream of the flux application device (27), which drying device (29) is configured for drying the component after flux application; 

wherein a degreasing device (17) positioned upstream of the surface treating device (25) is further provided, which degreasing device (17) is configured for degreasing the components by means of a degreasing agent (col. 1, lines 44-73; see for example Fig. 1).

Claims 17 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (USP 3639142, already of record) in view of Turner (USP 5145531), Buschor (USP 4448820), and Anderson (USP 2856895) as applied to claim 16 above, and in further view of Rheem (USP 2520658).

As mentioned above, the limitation “at least one goods carrier is configured for receiving and for transporting at least one separated and singled out component” has been interpreted in view of Applicant’s specification to refer to an intended use of the goods carrier by an operator (Spec., Pg. 30, lines 24-28 through Pg. 31, lines 1-3). Applicant’s specification discloses that the components are spaced apart at the discretion of the operator.

	The limitation “at least one goods carrier configured and provided for receiving and for transporting only a single separated and singled out component” is interpreted a basket or rack in accordance with Applicant’s specification (Spec., Pg. 30, lines 24-28 through Pg. 31, lines 1-3).
	
	Regarding claims 17 and 27, as mentioned above, a conveying device 11 with a plurality of rollers 13 (goods carriers) for conveying components (15) (col. 1, lines 44-49; see for example Fig. 1).
	Maxwell does not explicitly teach the conveying device 11 as a goods carrier configured to receive and transport only a single separated and singled out component, wherein the conveying device comprises a circulating and closed transport section having a plurality of goods carriers. 
However, Rheem teaches a rack or carrier 5 (goods carrier) configured to receive and transport only a single separated and singled out component, wherein the conveying device comprises a track 4 (circulating and closed transport section) having a plurality of racks or carriers 5 (goods carriers), for the equivalent purpose of passing components through various workstations (col. 1, lines 36-50; col. 2, lines 29-39; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the conveyor device 11 in Maxwell with the rack taught by Rheem, for the equivalent purpose of passing components through various workstations.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (USP 3639142, already of record) in view of Turner (USP 5145531), Buschor (USP 4448820), and Anderson (USP 2856895) as applied to claim 16 above, and in further view of Reed (USP 2764124).

As mentioned above, the limitation “at least one goods carrier is configured for receiving and for transporting at least one separated and singled out component” has been interpreted in view of Applicant’s specification to refer to an intended use of the goods carrier by an operator (Spec., Pg. 30, lines 24-28 through Pg. 31, lines 1-3). Applicant’s specification discloses that the components are spaced apart at the discretion of the operator.

Similarly, the recitation in claim 18 is interpreted to correspond to a basket or rack in accordance with Applicant’s specification (Spec., Pg. 30, lines 24-28 through Pg. 31, lines 1-3).

	Regarding claim 18, as mentioned above, a conveying device 11 with a plurality of rollers 13 (goods carriers) for conveying components (15) (col. 1, lines 44-49; see for example Fig. 1).
	Maxwell does not explicitly teach the conveying device 11 as a goods carrier configured to receive and transport a maximum of ten separated and singled out components.

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (USP 3639142, already of record) in view of Turner (USP 5145531), Buschor (USP 4448820), and Anderson (USP 2856895) as applied to claim 16 above, and in further view of Reed (USP 2764124), and in further view of Brago (USP 4113182).

	The limitation “wherein the spraying device is configured for the simultaneous sprayed application of at least one of different fluxes and different flux components” has been interpreted in accordance with Applicant’s specification to refer to at least one spraying head comprising at least two spraying lines (Pg. 18, lines 13-16).

	Regarding claim 19, the previous art combination above does not explicitly teach that the at least one spray head comprising at least two supply lines.
	However, Brago teaches a spray head 12 comprising at least two supply lines 18, 20, 34, for the benefit of applying different fluids either individually or in selected mixtures with each other (col. 1, lines 40-57; col. 2, lines 33-48; for motivation see col. 1, lines 3-7; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the spray heads in the previous art combination above to include at least two supply lines, as taught by Brago, for the benefit of applying different fluids either individually or in selected mixtures with each other.	

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (USP 3639142, already of record) in view of Turner (USP 5145531), Buschor (USP 4448820), and Anderson (USP 2856895) as applied to claim 16 above, and in further view of Spigarelli (USP 4315042, already of record).
	Regarding claim 25, as mentioned above, Maxwell in view of Anderson teaches a hook 32 that lifts the component P subsequent to the galvanizing bath (Anderson: col. 4, lines 52-66; see for example Figs. 3 and 4).
Neither Maxwell, nor Anderson, explicitly teach a stripping device subsequent to the galvanizing bath (39).
However, Spigarelli teaches providing a stripping device (20) subsequent to removing a component 10 from a molten bath (16), for the benefit of removing excess 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange a stripping device along the path where the component is lifted by hook 32 in the previous art combination above, as taught by Spigarelli, for the equivalent purpose of removing excess material.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (USP 3639142, already of record) in view of Turner (USP 5145531), Buschor (USP 4448820), and Anderson (USP 2856895) as applied to claim 16 above, and in further view of Fulker (USP 5534067, already of record).
Regarding claim 26, Maxwell further teaches a dryer cabinet (19).
Maxwell does not explicitly teach that a control device is coupled to the conveying device for changing the transport speed of the goods carrier (13).
However, Fulker further teaches that it is important for the speed of the conveyor to be adjustable since different components require different processing speeds for other operations such as heating (col. 5, lines 12-25). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device in the previous art combination above to change 


Double Patenting
	The nonstatutory double patenting rejections on claims 16 and 40 are withdrawn since claim 16 has been amended and claim 40 is canceled. The amendments to independent claim 16 of the instant application, filed on 3/10/2021, are sufficient to render the claimed invention patentably distinct from the inventions of independent claim 16 of Application No. 16/083,632 (filed on 10/13/2020) and claims 14, 31, and 32 of Application No. 16/083,634 (filed on 2/16/2021).  

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717